           Case 1:18-cv-08135-GHW Document 86 Filed 08/25/20 Page 1 of 2
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 8/25/2020
 ------------------------------------------------------------- X
 FERDINAND SEGARRA,                                            :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :
                              -v-                              :    1:18-cv-8135-GHW
                                                               :
 DELTA AIRLINES, INC., JOHN DOES 1-10, :                                  ORDER
 JANE DOES 1-10, XYZ CORPORATIONS, :
                                                               :
                                            Defendants. :
 ------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:

         On August 25, 2020, the Court held a conference to discuss Defendant Delta Airlines, Inc.’s

motions to exclude Plaintiff’s experts, Dkt. Nos. 68, 69, and 71. For the reasons articulated on the

record during that conference, Defendant’s Daubert motion, Dkt. No. 68, is granted. Defendant’s

motion in limine based on Federal Rule of Civil Procedure 37, Dkt. Nos. 69 and 71, is granted as to

Mr. Goglia and denied as to Dr. Neuman.

         Furthermore, as stated on the record during the August 25, 2020 conference, the parties’

request for an extension of time for pretrial submissions and motions in limine, and to reschedule

the final pretrial conference, Dkt. No. 81, is granted. The pretrial submissions referenced in the

Court’s June 17, 2020 order, Dkt. No. 67, and any motions in limine, are due October 2, 2020.

Oppositions to any motions in limine are due no later than seven days after filing of the motions.

Any replies are due no later than four days after filing of the oppositions. The final pretrial

conference will be held via telephone on October 22, 2020 at 10:00 a.m. The parties are directed to

use the conference call dial-in information and access code noted in the Court's Emergency Rules in
         Case 1:18-cv-08135-GHW Document 86 Filed 08/25/20 Page 2 of 2



Light of COVID-19, available on the Court's website, and are specifically directed to comply with

Emergency Rule 2(C).

       The Clerk of Court is directed to terminate the motions pending at Dkt. No. 68, 69, and 71.

       SO ORDERED.

Dated: August 25, 2020
New York, New York
                                                       ____________________________
                                                              Gregory H. Woods
                                                          United States District Judge




                                                  2
